Citation Nr: 0606434	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from September 1992 to July 
1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in the Board's remand of October 2003 
has been accomplished to the extent possible, and that this 
case is now ready for further appellate review.



FINDINGS OF FACT

1.  Left ear hearing loss preexisted service.

2.  The preexisting left ear hearing loss did not increase in 
severity during service.

3.  There is no current right ear disability that can be 
linked to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the need to provide evidence of 
current hearing loss that can be linked to active service.

First, the original rating action that denied the claim in 
January 1999 and January 2002 statement of the case advised 
the veteran that the right ear was shown to have normal 
hearing both in service and at the time of the rating action. 

In addition, following the Board's remand of October 2003, 
the veteran was provided with an April 2004 letter that 
outlined the evidence necessary to substantiate his claim, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, additional VCAA notice letters sent to the veteran 
in February and July 2005, once again advised the veteran of 
the evidence necessary to substantiate his claim, and the 
obligations of VA and the veteran in obtaining that evidence.  
Id.

Finally, the September 2005 supplemental statement of the 
case notified the veteran that results from recent VA 
examination continued to demonstrate that the veteran's 
hearing in the right ear was normal for VA benefits purposes.

Although the VCAA notice letters in April 2004, February 
2005, and July 2005 did not specifically request that 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claim.

Thus, based on all of the foregoing, the Board finds that no 
further notice or development is required in this matter 
pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2005), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the veteran's enlistment examination in February 1992, an 
audiogram was performed, and the thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
0
45

The last audiograms conducted during service were performed 
within several days of each other, the first on April 25, 
1995, and the second, on April 27, 1995.  The results of the 
first examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
25
LEFT
10
15
10
25
60

On April 27, 1995, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
10
15
10
30
65

At the veteran's initial post-service VA authorized 
audiological examination in August 1998, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
20
LEFT
10
0
0
35
60

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally, and pure tone threshold averages of 6 on 
the right and 23 on the left.  

Most recently, on the authorized audiological evaluation in 
March 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
30
LEFT
5
5
5
40
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.  Pure 
tone threshold averages were 10 on the right and 30 on the 
left.  The examiner stated that a high frequency loss was 
documented on the left ear when the veteran entered the 
service, and this existed prior to service.  She further 
indicated that no significant change was noted in either ear 
on the audiogram at the time of discharge in 1995.  Finally, 
she opined that slightly worsening right ear hearing loss 
(when compared to results from 1998) were considered too 
remote from the time of service, and were more likely 
attributable to recreational noise exposure since the 
military.


II.  Analysis

The Board has considered the evidence relevant to this claim.  
First, it demonstrates that the veteran was shown to have a 
hearing threshold in excess of 20 decibels for the left ear 
prior to service separation, with thresholds of as bad as 30 
and 65 decibels at 3000 and 4000 Hertz, respectively, in the 
left ear.  See Hensley v. Brown, supra.  More recently, it 
shows that the VA audiological evaluation in March 2005 
demonstrated that the veteran's hearing acuity in the left 
ear satisfied the hearing loss disability criteria of 
38 C.F.R. § 3.385.  Lastly, it shows that the veteran's 
hearing loss of the left ear increased in severity during 
active service from thresholds of 0 and 45 decibels at 3000 
and 4000 Hertz to 30 and 65 decibels at 3000 and 4000 Hertz, 
and the thresholds were at 40 and 70 decibels at 3000 and 
4000 Hertz on recent VA audiometric examination.  Despite 
these data, the VA examiner did not conclude that the 
veteran's preexisting left ear hearing loss was aggravated 
during service based on her comment that no significant 
change was noted in either ear on the audiogram at the time 
of discharge in 1995.  The judgement that hearing showed no 
material change is a medical determination, which in the 
absence of contrary medical opinion, may not be rejected by 
the Board.

A fundamental requirement for establishing service connection 
is the existence of a current disability, and since current 
right ear hearing loss disability has not been shown, the 
Board finds that a preponderance of the evidence is against 
the claim for service connection for right ear hearing loss.



ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


